Title: To Benjamin Franklin from the Georgia Commons House of Assembly, 13 March 1774
From: Georgia Commons House of Assembly
To: Franklin, Benjamin


Sir
Savannah in Georgia 13th. March 1774
I have the Honor to communicate to you the high Opinion the Representatives of the People entertain of your Conduct as their Agent. In consequence whereof they have directed me to transmit you their Thanks. I do therefore in the Name and by Order of the Commons House of Assembly of Georgia give you their Thanks for the just discharge of the important Trust reposed in you, and do retain the most greateful sense of your repeated Offers and Endeavours to serve the Province. I have the Honor to be respectfully Sir Your Most Obedient Servant
Willm. Young Speaker
Benjamin Franklin Esqr. Agent for the Province of Georgia.
 
Addressed: Benjamin Franklin Esqr. / Georgia Coffee House / London
Savannah
Endorsed: Province of Georgia Speaker’s Letter of Thanks.
March 13. 1774  Recd April 29.  Answer’d May 2.
